SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO FORMS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 American Safety Insurance Holdings, Ltd. American Safety Holdings Corp. American Safety Capital Trust IV (Exact name of registrant as specified in its charter) Bermuda Georgia Georgia N/A 58-248367 To be applied for (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 31 Queen Street 2nd Floor Hamilton, Bermuda HM 11 (441)296-8560 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Randolph L. Hutto General Counsel and Corporate Secretary American Safety Insurance Holdings, Ltd. 2nd Floor Hamilton, Bermuda HM 11 (441)296-8560 (Name, address, including zip code, and telephone number, including area code, of agent for service) The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of1933, as amended, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, on the 11th day of January 2011. AMERICAN SAFETY INSURANCE HOLDINGS, LTD. (Registrant) By:/s/ Stephen R. Crim Name:Stephen R. Crim Title:President & Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities indicated on the 11th day of January 2011. Signature Title /s/Stephen R. Crim Stephen R. Crim President & Chief Executive Officer (Principal Executive Officer) /s/ Mark W. Haushill Mark W. Haushill Chief Financial Officer and Treasurer (Principal Financial Officer and Principal Accounting Officer) David V. Brueggen* David V. Brueggen Chairman of the Board Cody W. Birdwell* Cody W. Birdwell Director Harris Chorney Harris Chorney Director Steven L. Groot Steven L. Groot Director Marilyn V. Hirsch* Marilyn V. Hirsch Director Thomas W. Mueller* Thomas W. Mueller Director /s/ Stephen R. Crim* Stephen R. Crim, attorney-in-fact pursuant to previously filed power of attorney
